                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

Keith Mauldin,                  )                 Case No. 6:17-cv-02650-DCC
                                )
             Plaintiff,         )
                                )
v.                              )                            ORDER
                                )
Leggett & Platt, Inc.,          )
                                )
             Defendant.         )
                                )
________________________________ )

       This matter is before the Court for review of Defendant’s decision to deny Plaintiff’s

claim for stock option benefits under a Deferred Compensation Program Plan (“the Plan”)

governed by the Employee Retirement Income Security Act of 1974, 29 U.S.C.

§ 1132(a)(1) (“ERISA”).      The parties have filed a joint stipulation and respective

memoranda in support of judgment pursuant to the Court’s Specialized Case

Management Order for ERISA benefit cases. The parties agree that the Court may

dispose of this matter consistent with the joint stipulation and memoranda.          After a

thorough review, the Court affirms the denial of benefits.

                                     BACKGROUND

       Plaintiff was employed by Defendant as a Director of Consumer Sales for the

Urethane Foam Division. ECF No. 20-1 at 9. On December 29, 2005, Plaintiff elected to

defer $17,614.00 of his compensation under the Plan. Id. at 37–38. This amount was

used to acquire options to purchase 3,835 shares of company stock at a proposed


                                             1
purchase price of $22.96 per share. Id. at 9. The options were granted as of December

29, 2005. See ECF No. 20-2 at 6 § 4.2. Pursuant to the terms of the Plan, the options

vested and could be exercised any time after March 15, 2007, until the options expired.

See id. at 7 § 4.4. According to the terms of the Plan, the options were valid for the ten

years following the grant date, at which point the options expired. Id. at 6 § 4.3; 20-1 at

39–40. Thus, the options expired on December 29, 2015. ECF No. 20-1 at 6. The Plan

allowed a participant 30 days after the expiration date to pay the exercise price and any

other required amounts; when no action occurred on the part of Plaintiff, the exercise was

void. ECF No. 20-2 at 7 § 4.4. Plaintiff failed to contact Defendant concerning the

exercise of the options prior to the expiration date or within the 30-day period following

the expiration date.

       In October 2015, Defendant sent Plaintiff written correspondence regarding the

upcoming expiration of the options; however, it appears the mail was sent to an incorrect

address. ECF No. 20-1 at 2, 6, 8. On or about July 27, 2016, one of Defendant’s

employees was able to reach Plaintiff by phone.        Id. at 11. Defendant’s employee

informed Plaintiff that he was due compensation and would receive more information. Id.

Plaintiff received a phone call from Annette Garner, Compensation Manager, who told

him that the prior phone call was an error and that he was not due any compensation

because the options had expired. Id. at 10–11.

       On August 9, 2016, Plaintiff sent correspondence to Garner’s email address and

addressed to the Committee Members informing that that he had received correctly




                                            2
addressed mail from Defendant’s Retirement Plan. 1 20-1 at 11. Thereafter, Defendant

informed Plaintiff that his August 9, 2016, correspondence had been forwarded to the

legal department and was construed as a claim for benefits. Id. at 9–11. Defendant

denied Plaintiff’s claim on August 18, 2016. Id. at 9–10. Plaintiff appealed, and Defendant

issued a final denial letter on October 17, 2016. Id. at 6–7.

                                        THE PLAN

       The parties agree that the following terms, as defined by the Plan, are relevant to

the current action:

              3.2 Election. A Participant's Election must be made on or
              before December 31 for Compensation relating to the
              following calendar year, except that newly eligible Participants
              may make an Election during the calendar year within 30 days
              of first becoming eligible for participation for Compensation
              earned subsequent to the date of Election. Elections may be
              modified or withdrawn until such time as an original Election
              could no longer be made.

              The Committee may provide for Elections at any other times
              with respect to all or any part of Compensation or
              Contributions to the extent that such Elections are consistent
              with the requirements of Section 409A.

              4.2 Grant Date. Options will be granted as of the last business
              day in December of each year or such other date as the
              Committee determines (the "Grant Date").

              4.3 Term of Options. The term of an Option will expire 10
              years after the Grant Date (the "Expiration Date").



       1  Defendant informed Plaintiff that the Retirement Plan and the Deferred
Compensation Plan are different departments; however, Plaintiff noted in another email
that both departments are listed at the same address. ECF No. 20-1 at 8.

                                             3
            4.4 Exercise of Options. Options will be exercisable on March
            15th of the year following the year the compensation is earned
            and vested. However, despite any later specified date for
            exercise, any vested portion of an Option will become
            exercisable in full upon the death or Disability of the
            Participant.

            An Option may be exercised by delivering a written notice to
            the Company accompanied by payment of the Exercise Price
            for the shares purchased. Such payment may be made in
            cash, by delivery of shares of L&P Common Stock (held for at
            least 6 months) or a combination of cash and Common Stock.
            Any such Common Stock will be valued at the per share
            closing price of the Company's common stock on the trading
            day immediately preceding the date of exercise or at such
            other time as determined by the Committee. No shares will be
            delivered in connection with an Option exercise unless all
            amounts required to satisfy tax and any other required
            withholdings have been paid to the Employer.

            An Option may be exercised only by a Participant during his
            life or, in the case of Disability, by his guardian or legal
            representative. Upon the death of a Participant, the Option
            may be exercised by his Beneficiary or, if the Participant fails
            to designate a Beneficiary, by his legal representative.

            If any Option has not been fully exercised on the Expiration
            Date, the unexercised portion of the Option shall be deemed
            exercised on such Expiration Date, provided the then market
            price of a share of L&P Common Stock exceeds the per share
            Exercise Price. In such event, shares of Common Stock will
            not be issued until the Exercise Price and any other required
            amounts have been paid. If the Company has not received
            payment of the Exercise Price and any other required
            amounts within 30 days after the Expiration Date, the exercise
            will be void and the Company will have no further obligation
            to the Participant with respect to the expired Option.

ECF No. 20-2 at 6–7.



                                           4
                                    APPLICABLE LAW

       Where an ERISA plan confers upon its administrator discretionary authority in the

exercise of its power, the administrator’s denial of benefits is reviewed under an abuse-

of-discretion standard. Hooper v. UnitedHealthcare Ins. Co., 694 F. App’x 902, 907 (4th

Cir. 2017). The parties agree that the Plan grants the administrator discretion to interpret

or apply its terms. ECF No. 20-2 at 10 § 7.2 (granting the committee “such authority as

may be necessary to discharge its responsibilities under the Program, including the

authority to: (a) interpret the provisions of the Program”).

       “Under this deferential standard, the administrator’s decision will not be disturbed

if it is reasonable, even if this court would have come to a different conclusion

independently.” United McGill Corp. v. Stinnett, 154 F.3d 168, 170–71 (4th Cir. 1998)

(internal quotations omitted).    A decision is reasonable when it “is the result of a

deliberate, principled reasoning process, and is supported by substantial evidence . . . .”

Helton v. AT & T, Inc., 709 F.3d 343, 351 (4th Cir. 2013) (internal quotations marks and

citation omitted). In evaluating whether a plan administrator abused its discretion, this

circuit had identified the following eight nonexclusive factors for consideration:

              (1) the language of the plan; (2) the purposes and goals of the
              plan; (3) the adequacy of the materials considered to make
              the decision and the degree to which they support it; (4)
              whether the fiduciary’s interpretation was consistent with
              other provisions in the plan and with earlier interpretations of
              the plan; (5) whether the decision making process was
              reasoned and principled; (6) whether the decision was
              consistent with the procedural and substantive requirements
              of ERISA; (7) any external standard relevant to the exercise
              of discretion; and (8) the fiduciary’s motives and any conflict
              of interest it may have.
                                              5
Booth v. Wal-Mart Stores, Inc. Assocs. Health and Welfare Plan, 201 F.3d 335, 342–43

(4th Cir. 2000).

                                      DISCUSSION

Defendant Did Not Abuse Its Discretion in Denying Plaintiff’s Claim for Benefits

       The Court finds that Plaintiff failed to follow the clear and unambiguous terms of

the Plan. United McGill Corp., 154 F3d at 172 (“[T]he plain language of an ERISA plan

must be enforced in accordance with ‘its literal and natural meaning.’” (citation omitted)).

The Plan outlines the necessary steps to exercise the options and explicitly states that

“[t]he term of the Option will expire 10 years after the Grant Date.” ECF No. 20-2 at 6

§ 4.3. It further provides that if an option has not been fully exercised on the expiration

date, stock will only issue if the participant pays the exercise price within 30 days of the

expiration date. Id. at 7 § 4.4. After that date, “the exercise will be void and the Company

will have no further obligation to the Participant with respect to the expired Option.” Id.

Here, it is undisputed that Plaintiff’s options expired on December 29, 2015. He failed to

exercise his options and failed to pay the exercise price during the following 30 days;

thus, Plaintiff’s claim for benefits should be denied under the plain language of the Plan.

       Plaintiff contends that Defendant abused its discretion by failing to take reasonable

steps to obtain Plaintiff’s correct address.     ECF No. 22 at 10.        While the Court

acknowledges that it would have been compelling that Defendant had Plaintiff’s correct

address and apparently failed to cross-reference the addresses available to them if

Defendant were obligated under the Plan to contact Plaintiff regarding the expiration of


                                             6
the options. However, here there is no evidence that Defendant had a duty to initiate

such contact. Even if it were Defendant’s habitual practice to notify Plan participants with

respect to approaching deadlines, this habit does not alter the terms of the Plan—which

does not provide any obligation to contact—or create such a legal duty. The Court also

notes that Plaintiff fails to provide any authority for its proposition that because Defendant

attempted to contact Plaintiff, it created a legal duty which was then breached by

Defendant.

       Plaintiff further argues that Defendant materially misrepresented the terms of the

Plan by telling him that he was entitled to exercise the stock options after they had expired

and that Plaintiff detrimentally relied on the material misrepresentation.   2   ECF No. 22 at

8. There is no evidence that Plaintiff detrimentally relied upon Defendant’s employee’s

statement that he had time to exercise the stock options. Because the options had

already expired, Plaintiff did not suffer a pecuniary loss as a direct and proximate result

of any purported reliance upon Defendant’s statements. On the other hand, if Defendant

made a special exception for Plaintiff, as he is requesting here, such an exception would

be a breach of Defendant’s fiduciary duty to the Plan and other participants. See John


       2  Plaintiff cites to the Fourth Circuit Court of Appeal’s decision in Griggs v. E.I.
DuPont De Nemours & Co., 237 F.3d 371 (4th Cir. 2001), in support of his argument.
However, the facts in Griggs are distinguishable from the facts in the present action. As
an initial matter, the plaintiff in Griggs suffered a financial harm as a result of a material
misrepresentation by the defendant; here, Plaintiff did not suffer a financial hardship
because the options had already expired. Moreover, the Griggs court determined that
the defendant knew the plaintiff was operating under a material misunderstanding which
was likely to cause him harm and, accordingly, the defendant breached its fiduciary duty
by staying silent. Here, Plaintiff took no action based on Defendant’s statements; in fact,
his inaction for the previous ten years caused the loss of stock options.

                                              7
Blair Commc’ns Profit Plan v. Telemundo Grp., 26 F.3d 360367 (2nd Cir. 1994) (“Where

fiduciary duties arise under ERISA, they must be enforced without compromise to ensure

that fiduciaries exercise their discretion to serve all participants in the plan.”).

       With respect to Plaintiff’s argument that Defendant abused its discretion by

changing the basis for the denial of benefits and failing to afford him an opportunity to

appeal the second denial, the Court disagrees. Plaintiff was denied benefits because he

failed to exercise his options before they expired under the terms of the Plan. ECF No.

20-1 at 6–7 (noting in the denial of the appeal that Plaintiff failed to exercise the options

prior to the expiration date or within the following 30 days and stating that it was Plaintiff’s

“full and sole responsibility to exercise [the] options prior to the Expiration Date, whether

or not [his] current address [was] known to the Company”), 9–10 (stating in the initial

denial of benefits that Plaintiff “failed to contact the Company concerning the exercise of

[the] options prior to the Expiration Date” and noting that the options “expired as of

January 28, 2016 . . . leaving the Company with no further obligation in this matter”).

Thus, Defendant was not required to afford Plaintiff a second opportunity to appeal the

denial of benefits.

Plaintiff is Not Entitled to Equitable Tolling

       Plaintiff argues that, if the Court finds that his time to exercise the stock options

had expired, equitable tolling is appropriate in this case. ECF No. 22 at 16. The Court

disagrees. As explained above, Plaintiff’s stock options expired before he took any action

to exercise them or proffer any payment, as required under the Plan. It was Plaintiff’s

failure to act during the ten-year period that resulted in the loss of his options. Equitable

                                               8
tolling is not appropriate in this case because Plaintiff’s inaction would dictate against an

extreme equitable remedy. 3

Attorney’s Fees and Costs

       Plaintiff has requested attorney’s fees and costs pursuant to 29 U.S.C. § 1132(g).

Section 1132(g) states in part that “[i]n any action under this subchapter . . . by a

participant, beneficiary, or fiduciary, the court in its discretion may allow a reasonable

attorney’s fee and costs of action to either party.” The Fourth Circuit Court of Appeals

has adopted a five-factor test to guide courts’ discretion in determining whether an

attorney’s fee award is warranted under ERISA. The five factors are: (1) degree of

opposing parties’ culpability or bad faith; (2) ability of opposing parties to satisfy an award

of attorney’s fees; (3) whether an award of attorney’s fees against the opposing parties

would deter other persons acting under similar circumstances; (4) whether the party

requesting attorney’s fees sought to benefit all participants and beneficiaries of an ERISA

plan or to resolve a significant legal question regarding ERISA itself; and (5) the relative

merits of the parties’ positions. Quesinberry v. Life Ins. Co. of N. Am., 987 F.2d 1017,

1029 (4th Cir. 1993). Plaintiff has not established a sufficient basis for the Court to award

attorney’s fees and costs. The Court, therefore, in its discretion denies the request. The

Court also denies Defendant’s request in their pleadings for attorney’s fees and costs.



       3 The Court notes Defendant’s argument that Plaintiff is limited to the remedies
authorized by ERISA, which does not provide for equitable amendment to the terms of
the Plan. See, e.g., Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 52 (1987). The Court
concludes that it does not need to reach this argument because Plaintiff’s inaction led to
the expiration of his stock options.

                                              9
Although the Court ruled in favor of Defendant, Plaintiff did not act in bad faith and was

not otherwise culpable. An award of attorney’s fees to Defendant would not deter others

from filing actions against the Plan. Plaintiff brought the action to benefit himself and not

a class. The arguments by both of the parties were well-reasoned in dealing with a unique

set of facts in a complex area of the law.

                                      CONCLUSION

       Accordingly, Defendant’s Motion for Judgment on the Record is GRANTED and

Plaintiff’s Motion for Judgment on the Record is DENIED.

       IT IS SO ORDERED.

                                                         s/Donald C. Coggins, Jr.
                                                         United States District Judge
January 31, 2019
Spartanburg, South Carolina




                                             10
